UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1072


AUGUSTINE F. FORKWAR,

                Plaintiff - Appellant,

          v.

PROGRESSIVE NORTHERN INSURANCE COMPANY; PROGRESSIVE CLASSIC
INSURANCE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-03482-AW)


Submitted:   July 15, 2013                 Decided:   August 2, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy F. Maloney, Joseph M. Creed, JOSEPH, GREENWALD & LAAKE,
P.A., Greenbelt, Maryland, for Appellant.    Angus R. Everton,
MORGAN CARLO DOWNS & EVERTON P.A., Hunt Valley, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     This case involves a coverage dispute under a commercial

auto liability insurance policy.           On appeal, Augustine Forkwar

(Plaintiff)     challenges   the   district    court’s   grant   of   summary

judgment   in   favor   of   Progressive      Northern   Insurance    Company

(Defendant) with respect to Plaintiff’s claims alleging breach

of contract and entitlement to declaratory relief.

     Our careful review of the briefing, appellate record, and

relevant law compels us to conclude that the district court did

not err in granting summary judgment in favor of Defendant.                We

affirm on the reasoning of the district court, as stated in its

well-reasoned December 14, 2012 memorandum opinion. *            Forkwar v.

Progressive N. Ins. Co.,      910 F. Supp. 2d 815 (D.Md. 2012).




     *
        We note that Plaintiff named codefendant Progressive
Classic Insurance Company as an appellee in this case, but did
not present any argument in his opening appellate brief
challenging the district court’s grant of summary judgment below
in favor of Progressive Classic Insurance Company. Accordingly,
we deem Plaintiff to have abandoned his appeal with respect to
Progressive Classic Insurance Company.    See Wahi v. Charleston
Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009)
(“Federal Rule of Appellate Procedure 28(a)(9)(A) requires that
the argument section of an appellant’s opening brief must
contain the ‘appellant’s contentions and the reasons for them,
with citations to the authorities and parts of the record on
which the appellant relies.’      Because [appellant] Wahi has
failed to comply with the specific dictates of Rule 28(a)(9)(A),
we conclude that he has waived his claims . . . .”).



                                   - 2 -
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                              - 3 -